Exhibit 10.3

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment and Assumption
Agreement”) is made and entered into as of March 17, 2015, by and among BARRETT
GREEN MANAGEMENT LLC, a New York limited liability company (“Buyer”), and GREEN
ENERGY MANAGEMENT SERVICES, INC., a Delaware corporation (“Seller”).

 

WHEREAS, Seller and Buyer have entered into that certain Asset Purchase
Agreement dated as of March 17, 2015 (the “Purchase Agreement”), pursuant to
which Buyer has purchased certain assets of Seller; and

 

WHEREAS, pursuant to the Purchase Agreement, Seller has agreed to assign certain
rights and agreements to Buyer, and Buyer has agreed to assume certain
liabilities and obligations of Seller, as set forth herein and in the Purchase
Agreement, and this Assignment and Assumption Agreement is contemplated by
Section 2.4 of the Purchase Agreement;

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:

 

1. Capitalized Terms. Capitalized terms used but not defined herein shall have
the meanings for such terms that are set forth in the Purchase Agreement.

 

2. Assignment and Assumption. Effective as of the time of the Closing (the
“Effective Time”), Seller hereby irrevocably assigns, sells, transfers and sets
over (collectively, the “Assignment”) to Buyer all of Seller's right, title,
benefit, privileges and interest in and to, and all of Seller's burdens,
obligations and liabilities in connection with, each of the Assumed Liabilities.
Buyer hereby irrevocably accepts the Assignment and assumes and agrees to
observe and perform all of the duties, obligations, terms, provisions and
covenants, and to pay and discharge all of the liabilities of Seller to be
observed, performed, paid or discharged from and after the Closing, in
connection with the Assumed Liabilities. Buyer assumes no Retained Liabilities,
and the parties hereto agree that all such Retained Liabilities shall remain the
sole responsibility of Seller.

 

3. Terms of the Purchase Agreement. The terms of the Purchase Agreement,
including but not limited to Seller's representations, warranties, covenants,
agreements and indemnities relating to the Assumed Liabilities, are incorporated
herein by this reference. Seller acknowledges and agrees that the
representations, warranties, covenants, agreements and indemnities contained in
the Purchase Agreement shall not be superseded hereby but shall remain in full
force and effect to the full extent provided therein. In the event of any
conflict or inconsistency between the terms of the Purchase Agreement and the
terms hereof, the terms of the Purchase Agreement shall govern.

 

4. Further Actions. Each of the parties hereto covenants and agrees, at its own
expense, to execute and deliver, at the request of the other party hereto, such
further instruments of transfer and assignment and to take such other action as
such other party may reasonably request to more effectively consummate the
assignments and assumptions contemplated by this Assignment and Assumption
Agreement.

 



- 1 -

 

 

5. Governing Law. This Assignment and Assumption Agreement will be governed by
and construed under the laws of the State of New York without regard to
conflicts-of-laws principles that would require the application of any other
law.

 

6. Assignment. This Assignment and Assumption Agreement will be binding upon and
will inure to the benefit of Seller and Buyer and their respective successors
and assigns as permitted under the Purchase Agreement.

 

7. Severability. Any one or more of the provisions in this Assignment and
Assumption Agreement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality and unenforceability without affecting the validity,
legality and enforceability of the remaining provisions of this Assignment and
Assumption Agreement; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

8. Counterpart Execution; Facsimile Signature. This Assignment and Assumption
Agreement may be executed in any number of counterparts with the same effect as
if all of the parties hereto had signed the same document. All counterparts
shall be construed together and shall constitute one agreement. In the event
that any signature is delivered by facsimile transmission, PDF, electronic
signature or other similar electronic means, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such signature page were an
original thereof.

 

IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption
Agreement as of the date first above written.

 

Buyer:         BARRETT GREEN MANAGEMENT LLC         By: /s/ Barry P. Korn  
Name: Barry P. Korn   Title: Managing Member         Seller:         GREEN
ENERGY MANAGEMENT SERVICES, INC.       By: /s/ Dr. Robert Thomson   Name: Dr.
Robert Thomson   Title:   Acting Chief Financial Officer  

 

 

- 2 -



 

 